Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on May 20,
2020 by and between Autoliv Inc., a Delaware corporation (the “Company”), and
Per Ericson, personal number …………….. (the “Executive”), to be effective as of
the Effective Date, as defined in Section 1.  References herein to the “Company”
shall, as applicable, be deemed to include the Company’s affiliates.

BACKGROUND

The Company desires to engage the Executive as the Executive Vice President,
Human Resources and Sustainability of the Company from and after the Effective
Date, in accordance with the terms of this Agreement.  The Executive is willing
to serve as such in accordance with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.

Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be July 1, 2020.

 

2.

Employment.  The Executive is hereby employed on the Effective Date as the
Executive Vice President, Human Resources and Sustainability of the Company.  In
this capacity, the Executive shall have the duties, responsibilities and
authority commensurate with such position as shall be assigned to him by the
President and CEO of the Company (the “President and CEO”). The principal
workplace for the Executive shall be Stockholm, Sweden.

 

3.

Employment Period.  The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company from the Effective Date and
thereafter unless and until terminated by the Company or the Executive (the
“Employment Period”); provided, however, that (i) the Company must give the
Executive written notice of termination of the Executive’s employment not less
than six (6) calendar months prior to such date of termination, and (ii) the
Executive must give the Company written notice of termination of his employment
not less than six (6) calendar months prior to such date of termination;
provided, further, however, that in the event of a termination by the Company
for Cause pursuant to Section 10(b) hereof, the 6-month notice requirement
provided in clause (i) of the foregoing provision shall not apply and the
Executive’s termination of employment shall be effective
immediately.  Notwithstanding the foregoing, the Executive’s employment shall
automatically terminate on the earlier occurrence of the last day of the month
preceding the Executive’s 65th birthday (“Retirement”).

 

 



--------------------------------------------------------------------------------

 

 

4.

Extent of Service.  During the Employment Period, the Executive shall use his
best efforts to promote the interests of the Company and those of any parent,
subsidiary and associated company of the Company, and shall devote his full time
and attention during normal business hours to the business and affairs of the
Company and any parent, subsidiary and associated company.  In addition, the
Executive shall devote as much time outside normal business hours to the
performance of his duties as may in the interests of the Company be reasonably
necessary; provided, however, that the Executive shall not receive any
remuneration in addition to that set out in Section 5 hereof in respect of his
work during such time.  During the Employment Period, the Executive shall not,
without the consent of the President and CEO, directly or indirectly, either
alone or jointly with or as a director, manager, agent or servant of any other
person, firm or company, be engaged, concerned or interested in any business in
a manner that would conflict with the Executive’s duties under this Section 4
(including holding any shares, loan, stock or any other ownership interest in
any competitor of the Company), provided that nothing in this Section 4 shall
preclude the Executive from holding shares, loan, stock or any other ownership
interest in an entity other than a competitor of the Company as an investment.

 

5.

Compensation and Benefits.

 

(a)

Base Salary.  During the Employment Period, the Executive shall receive a gross
salary at the rate of SEK 4,000,000 per year (“Base Salary”), less normal
withholdings, payable in equal monthly or other installments as are or become
customary under the Company’s payroll practices for its employees from time to
time.  The Leadership Development and Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall review the
Executive’s Base Salary annually during the Employment Period, the first review
to take place as of January 1, 2022.  Any adjustments to the Executive’s annual
base salary shall become the Executive’s Base Salary for purposes of this
Agreement.  In addition to Base Salary, the Executive shall be entitled to the
vacation supplement (currently 0.8 percent (0.8%) of 1/12 of Base Salary per
vacation day).

 

(b)

Bonus.  During the Employment Period, the Executive shall be eligible to
participate in the Company’s bonus plan for executive officers, if any, pursuant
to which he will have an opportunity to receive an annual bonus based upon the
achievement of performance goals established from year to year by the
Compensation Committee (such bonus earned at the stated “target” level of
achievement being referred to herein as the “Target Bonus”).  Until otherwise
changed by the Compensation Committee, the Executive’s Target Bonus shall be
thirty-five percent (35%) of his Base Salary.

- 2 -

--------------------------------------------------------------------------------

 

 

(c)

Equity Incentive Compensation.  During the Employment Period, the Executive
shall be eligible for equity grants under the Autoliv, Inc. Amended and Restated
1997 Stock Incentive Plan or any successor plan or plans, having such terms and
conditions as awards to other peer executives of the Company, as determined by
the Compensation Committee in its sole discretion, unless the Executive consents
to a different type of award or different terms of such award than are
applicable to other peer executives of the Company.  Nothing herein requires the
Compensation Committee to grant the Executive equity awards or other long-term
incentive awards in any year. For the year 2020, the Company shall award the
Executive the annual grant upon joining (“2020 Grant”) in the form of Restricted
Stock Units (“RSUs”). The annual stock incentive grant value for the 2020 Grant
will be 175,000 USD. The actual grant value of 2020 Grant will be calculated
based on proration of the period between the Effective Date and December 31,
2020 to full calendar year 2020. The 2020 Grant shall have such terms and
conditions of the Company’s stock incentive grant as provided to other
executives.

 

(d)

Retention Stock Incentive Grant. In addition to 2020 Grant, the Executive shall
be eligible to receive a grant of restricted stock units (the “Retention RSUs”)
having a value on the grant date equal to 2,000,000 SEK (the “Retention Grant
Value”). The grant will be made on the Effective Date (the “Retention RSU Grant
Date”), pursuant to, and subject to the terms and conditions of, the 1997
Plan.  The Retention RSUs will vest annually over a three-year period, in three
equal installments on each anniversary of the Retention RSU Grant Date, provided
that the Executive remains employed by the Company or a designated assignee on
each vesting date. The Retention RSUs shall have such other terms and conditions
as provided in the Company’s standard form of restricted stock unit agreement.

 

(e)

Sign-on Bonus. The Executive shall be eligible to receive a sign-on bonus equal
to 1,000,000 SEK within a month following the Effective Date.

 

(f)

Automobile.  The Company shall provide the Executive with a company car.  The
Executive and his immediate family may also use the company car for personal
purposes.  The Company shall bear all petrol, maintenance and repair costs, as
well as insurance costs and vehicle tax related to the Company car.  The
Executive shall, however, be liable for the payment of tax on the taxable
benefit resulting from the right to use the company car for personal purposes.

 

(g)

Medical Benefits.  The Executive and his spouse or significant other is entitled
to a medical care insurance made available by the Company to the Executive.

- 3 -

--------------------------------------------------------------------------------

 

 

(h)

Expenses.  The Executive shall be entitled to receive payment or reimbursement
for all reasonable traveling, hotel and other expenses incurred by him in the
performance of his duties under this Agreement, in accordance with the policies,
practices and procedures of the Company as in effect from time to time.  The
Executive shall provide the Company with receipts, vouchers or other evidence of
actual payment of the expenses to be reimbursed, as requested by the Company.

 

(i)

Conditions of Employment.  Normal conditions of employment as issued by the
Company apply to the receipt of benefits under this Section 5.

 

6.

Holidays.  The Executive shall be entitled to yearly holidays amounting to 30
days.

 

7.

Pension.  The Company shall pay pension premiums for defined contribution
pension insurance in Sweden, with an amount equal to thirty-five percent (35%)
of the Executive’s Base Salary.  The pension premiums shall include premiums
under the ITP plan, giving the Executive certain benefits in the event of his
temporary or permanent illness.  The insurance shall be taken out at a reputable
insurance company, to be approved of in advance by the Company.

 

8.

Business or Trade Information.  The Executive shall not during or after the
termination of his employment hereunder disclose to any person, firm of company
whatsoever or use for his own purpose or for any purposes other than those of
the Company any information relating to the Company (including any parent,
subsidiary or associated company of the Company) or its business or trade
secrets of which he has or shall hereafter become possessed.  These restrictions
shall cease to apply to any information which may come into the public domain
(other than by breach of the provisions hereof).  In the event that the
Executive does not comply with this Section 8, the Company shall be entitled to
damages equal to six (6) times the average monthly Base Salary that the
Executive received during the preceding twelve (12) months, if the Executive
continues to be employed, or during the last twelve (12) months prior to his
Date of Termination, if the Executive’s employment has terminated; provided,
however, that nothing in this Section 8 shall preclude the Company from pursuing
arbitration in accordance with Section 16 herein and seeking additional damages
from the Executive in the event that the Company is able to demonstrate to the
arbitrators that the value of the damages incurred by the Company due to the
Executive’s violation of this Section 8 exceed the aggregate value of the
damages paid by the Executive to the Company pursuant to the foregoing
provision.

 

9.

Company Property.  The Executive shall upon the termination of his employment
hereunder for whatever reason immediately deliver to the Company all designs,
specifications, correspondence and other documents, papers, the car provided
hereunder and all other property belonging to the Company or any of its
affiliated companies or which may have been prepared by him or have come into
his possession in the course of his employment.

- 4 -

--------------------------------------------------------------------------------

 

 

10.

Termination of Employment.

 

(a)

Death; Retirement.  The Executive’s employment shall terminate automatically
upon his death or Retirement.

 

(b)

Termination by the Company.  The Company may terminate the Executive’s
employment during the Employment Period with or without Cause.  “Cause” for
termination by the Company of the Executive’s employment shall mean (i) willful
and continued failure by the Executive to substantially perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board of
Directors of the Company (the “Board”), which demand specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.  For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Chairman of the Board establishes to the
Board by clear and convincing evidence that Cause exists, subject to
Section 10(f) hereof.

 

(c)

Termination by the Executive.  The Executive may terminate his employment during
the Employment Period with Good Reason or without Good Reason.  “Good Reason”
shall mean the occurrence, without the Executive’s express written consent, of
any of the following “Good Reason Events”:

 

(i)

the assignment to the Executive of any duties inconsistent with the Executive’s
status as an executive officer of the Company or a substantial adverse
alteration in the nature or status of the Executive’s responsibilities from
those in effect on the Effective Date other than any such alteration primarily
attributable to the fact that the Company may no longer be a public company;

 

(ii)

a reduction by the Company in the Executive’s annual base salary as in effect on
the Effective Date or as the same may be increased from time to time;

- 5 -

--------------------------------------------------------------------------------

 

 

(iii)

the relocation of the Executive’s principal place of employment to a location
more than 45 kilometers from the Executive’s principal place of employment on
the Effective Date or the Company’s requiring the Executive to be based anywhere
other than such principal place of employment (or permitted relocation thereof)
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations;

 

(iv)

the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation within seven (7) days of the date such
compensation is due;

 

(v)

the failure by the Company to continue in effect any compensation plan in which
the Executive participates on the Effective Date which is material to the
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed on the Effective Date; or

 

(vi)

the failure by any successor to the business of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

A termination by the Executive shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive.  The Executive’s
termination for Good Reason must occur within a period of 160 days after the
occurrence of an event of Good Reason.  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.  Good Reason shall not
include the Executive’s death.

 

(d)

Notice of Termination.  Any termination by the Company or the Executive of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall (i) indicate the specific

- 6 -

--------------------------------------------------------------------------------

 

 

termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies the termination date.  Further, a Notice of Termination for
Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in
detail.  The failure by the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Company hereunder or preclude the Company from asserting such
fact or circumstance in enforcing the Company’s rights hereunder.

 

(e)

Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated other than by reason of death or Retirement, the end of
the notice period specified in Section 3 hereof (if applicable), or (ii) if the
Executive’s employment is terminated by reason of death, the Date of Termination
shall be the date of death of the Executive, or (iii) if the Executive’s
employment is terminated by reason of Retirement, the Date of Termination shall
be the date of Retirement.

 

(f)

Dispute Concerning Termination.  Any disputes regarding the termination of the
Executive’s employment shall be settled in accordance with Section 16 hereof
(including, without limitation, the provisions regarding costs and expenses
related to arbitration).  If within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 10(f)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of the arbitrators (which is not
appealable or with respect to which the time for appeal there from has expired
and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute given by the Executive only
if such notice is given in good faith and the Executive pursues the resolution
of such dispute with reasonable diligence.

- 7 -

--------------------------------------------------------------------------------

 

 

(g)

Compensation During Dispute.  If the Date of Termination is extended in
accordance with Section 10(f) hereof, the Company shall continue to provide the
Executive with the compensation and benefits specified in Section 5 hereof until
the Date of Termination, as determined in accordance with Section 10(f)
hereof.  Amounts paid under this Section 10(g) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement; provided, however, that in the event
that the arbitration results in a determination that the Executive is not
entitled to the severance payments set forth in Section 11(a) hereof, then the
Executive shall be obligated to promptly repay to the Company the compensation
received by the Executive during the extended period pursuant to this
Section 10(g).

 

11.

Obligations of the Company Upon Termination of Employment.

 

(a)

Termination by the Company Other Than for Cause; Termination by the Executive
for Good Reason.  If, during the Employment Period, the Company shall terminate
the Executive’s employment other than for Cause, or the Executive shall
terminate employment for Good Reason, then, and only if within forty-five
(45) days after the Date of Termination the Executive shall have executed a
separation agreement containing a full general release of claims and covenant
not to sue, in the form provided by the Company, and such separation agreement
shall not have been revoked within such time period, within sixty (60) days
after the Date of Termination (or such later date as may be required pursuant to
Section 21(c) herein), the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to one and a half times (1.5x) the Executive’s
Base Salary as in effect immediately prior to the Date of Termination.  In
addition, the Company shall pay all relevant social costs attributable to such
lump sum severance payment, in accordance with relevant Swedish law.  

 

(b)

Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive or the Executive’s legal representatives
under this Agreement, other than such death benefits he or they would otherwise
be entitled to receive under any plan, program, policy or practice or contract
or agreement of the Company or its affiliated companies.

 

(c)

Retirement.  If the Executive’s employment is terminated in connection with his
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to the Executive; provided, however, that the Executive
shall nonetheless be subject to the covenants set forth in Section 13 herein.

- 8 -

--------------------------------------------------------------------------------

 

 

(d)

Cause; Voluntary Resignation.  If the Executive’s employment is terminated by
the Company for Cause during the Employment Period, or the Executive voluntarily
resigns his employment without Good Reason, this Agreement shall terminate
without further obligations to the Executive; provided, however, that the
Executive shall nonetheless be subject to the covenants set forth in Section 13
herein.

 

12.

Non-Duplication of Benefits.  Notwithstanding anything to contrary in this
Agreement, the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to
Section 3), Section 10(g) or Section 11 herein shall be offset and reduced to
the extent necessary by any other compensation or benefits of the same or
similar type, including those payable under local laws of any relevant
jurisdiction, so that such other compensation or benefits, if any, do not
augment the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to
Section 3), Section 10(g) or Section 11 herein.  It is intended that this
Agreement not duplicate compensation or benefits the Executive is entitled to
under country “redundancy” laws, the Company’s severance policy, if any, any
related or similar policies, or any other contracts, agreements or arrangements
between the Executive and the Company.

 

13.

Non-Competition Covenant; Payment for Non-Competition Covenant.

 

(a)

Except as provided in Section 13(b), during the twelve (12) months immediately
following the termination of his employment with the Company, the Executive
shall not (i) accept employment with a competitor of the Company in a capacity
in which such competitor can make use of the confidential information relating
to the Company that the Executive has obtained in his employment with the
Company, (ii) engage as a partner or owner in such competitor of the Company,
nor (iii) act as an advisor to such competitor (the “Non-Competition Covenant”).

 

(b)

The Non-Competition Covenant shall not apply:

 

(i)

in the event the Executive’s employment is terminated by the Company other than
for Cause; or

 

(ii)

in the event the Executive resigns for Good Reason.

- 9 -

--------------------------------------------------------------------------------

 

 

(c)

If the Executive does not comply with the Non-Competition Covenant when
applicable, then (i) the Executive shall not be entitled to any benefits
pursuant to Section 13(d) below during the period in which the Executive is not
in compliance with such Non-Competition Covenant, and (ii) the Company shall be
entitled to damages equal to six (6) times the average monthly Base Salary that
the Executive received during the last twelve (12) months prior to the Date of
Termination.

 

(d)

If the Non-Competition Covenant becomes operative, then the Company shall pay to
the Executive, as compensation for the inconvenience of such Non-Competition
Covenant, up to twelve (12) monthly payments equal to the Executive’s monthly
Base Salary as in effect on the Date of Termination, less the monthly salary
earned during such month by the Executive in a subsequent employment, if any;
provided, however, that the aggregate monthly payments from the Company pursuant
to this Section 13(d) shall not exceed sixty percent (60%) of the Executive’s
annual Base Salary as in effect on the Date of Termination, and once the 60%
aggregate amount has been paid, no further payments will be made under this
Section 13(d).  As a condition to the receipt of such payments, the Executive
must inform the Company of his base salary in his new employment on a monthly
basis.  No payments shall be made under this Section 13 if the Executive’s
employment is terminated in connection with his Retirement.

 

14.

Inventions.

 

(a)

The general nature of any discovery, invention, secret process or improvement
made or discovered by the Executive during the period of the Executive’s
employment by the Company (hereinafter called “the Executive’s Inventions”)
shall be notified by the Executive to the Company forthwith upon it being made
or discovered.

 

(b)

The entitlement as between the Company and the Executive to the Executive’s
Inventions shall be determined in accordance with the current Act (1949:345) on
the Right to Inventions made by Employees and the Executive acknowledges that
because of the nature of his duties and the particular responsibilities arising
therefrom he has a special obligation to further the interests of the Company’s
undertaking.

 

(c)

Where the Executive’s Inventions are to be assigned to the Company, the
Executive shall make a full disclosure of the same to the Company and if and
whenever required to do so shall at the expense of the Company apply, singly or
jointly with the Company or other persons as required by the Company, for
letters patent or other equivalent protection in Sweden and in any other part of
the world of the Executive’s Inventions.

- 10 -

--------------------------------------------------------------------------------

 

 

15.

Entire Agreement.  This Agreement supersedes the Prior Agreement and any other
previous agreements and arrangements whether written, oral or implied between
the Company or Autoliv and the Executive relating to the employment of the
Executive, without prejudice to any rights accrued to the Company or the
Executive prior to the commencement of his employment under this Agreement.

 

16.

Disputes.  Disputes regarding this Agreement (including, without limitation,
disputes regarding the existence of Cause or Good Reason) shall be settled by
arbitration in accordance with the Swedish Arbitration Act.  The arbitration
shall take place in Stockholm and, unless otherwise agreed to by both parties,
there shall be three (3) arbitrators.  The provisions on voting and cumulation
of parties and claims in the Swedish Procedural Code shall be applied in the
arbitration.  All costs and expenses for the arbitration, whether initiated by
the Company or by the Executive, including the Executive’s costs for solicitor,
shall be borne by the Company, unless the arbitrators determine the Executive’s
claim(s) to be frivolous and in bad faith, in which case the arbitrators may
allocate costs as they deem fit.  Any payments due to the Executive pursuant to
the preceding sentence shall be made within fifteen (15) business days after
delivery of the Executive’s written request for payment accompanied with such
evidence of costs and expenses incurred as the Company reasonably may require.

 

17.

Governing Law.  This Agreement shall be governed by and construed in accordance
with Swedish law and, where applicable, the laws of any applicable local
jurisdictions.

 

18.

Amendment.  No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer as may be specifically designated by the
Board.

 

19.

Notices.  All notices and other communications hereunder shall be in writing and
shall be given by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

 

If to the Executive:

 

Per Ericson

 

 

 

 

 

SE-112 20 Stockholm, Sweden

If to the Company:

 

Autoliv Inc.

 

 

WTC, Klarabergsviadukten 70,

 

 

111 64 Stockholm, Sweden

 

 

Attention: Secretary

 

 

- 11 -

--------------------------------------------------------------------------------

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

20.

U.S. Tax Code Section 409A.  This Section 20 shall apply only in the event that
the Executive is or becomes a taxpayer under the laws of the United States at
any time during the Employment Period.

 

(a)

General.  This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder.  Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed.  Neither the Company nor its
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by the Executive as a result
of the application of Section 409A of the Code.

 

(b)

Definitional Restrictions.  Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred  Compensation”) would otherwise be payable or
distributable hereunder, or a different form of payment of such Non-Exempt
Deferred Compensation would be effected, by reason of the Executive’s
termination of employment, such Non-Exempt Deferred Compensation will not be
payable or distributable to the Executive, and/or such different form of payment
will not be effected, by reason of such circumstance unless the circumstances
giving rise to such termination of employment, as the case may be, meet any
description or definition of “separation from service,” as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition).  This
provision does not prohibit the vesting of any Non-Exempt Deferred Compensation
upon a or termination of employment, however defined.  If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “separation from
service,” as the case may be, or such later date as may be required by
subsection (c) below.  If this provision prevents the application of a different
form of payment of any amount or benefit, such payment shall be made in the same
form as would have applied absent such designated event or circumstance.

- 12 -

--------------------------------------------------------------------------------

 

 

(c)

Six-Month Delay in Certain Circumstances.  Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Code Section 409A
and the final regulations thereunder), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A‑3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Executive’s separation from service (or, if the Executive
dies during such period, within thirty (30) days after the Executive’s death)
(in either case, the “Required Delay Period”); and (ii) the normal payment or
distribution schedule for any remaining payments or distributions will resume at
the end of the Required Delay Period.

 

(d)

Treatment of Installment Payments.  Each payment of termination benefits under
this Agreement shall be considered a separate payment, as described in Treas.
Reg. Section 1.409A‑2(b)(2), for purposes of Section 409A of the Code.

 

(e)

Timing of Release of Claims.  Whenever in this Agreement a payment or benefit is
conditioned on the Executive’s execution and non-revocation of a release of
claims, such as the separation agreement referenced in Section 11(a) hereof,
such release must be executed and all revocation periods shall have expired
within 60 days after the Date of Termination; failing which such payment or
benefit shall be forfeited.  If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the Date of Termination provided such release shall have been executed and
such revocation periods shall have expired.  If such payment or benefit is
exempt from Section 409A of the Code, the Company may elect to make or commence
payment at any time during such 60-day period.

 

(f)

Timing of Reimbursements and In-kind Benefits.  If the Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement and if such
payments or reimbursements are includible in the Executive’s federal gross
taxable income, the amount of such expenses payable or reimbursable in any one
calendar year shall not affect the amount payable or reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred.  The right to any

- 13 -

--------------------------------------------------------------------------------

 

 

reimbursement for expenses incurred or provision of in-kind benefits is limited
to the lifetime of the Executive, or such shorter period of time as is provided
with respect to each particular right to reimbursement in-kind benefits pursuant
to the preceding provisions of this Agreement.  No right of the Executive to
reimbursement of expenses under this Agreement shall be subject to liquidation
or exchange for another benefit.

 

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

 

 

Per Ericson

 

 

 

Mikael Bratt

President and CEO

 

 

- 14 -